DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .  Claims 1-10, 13-16, 19-44, 46-49, 51-54, and 56-57 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10, 13-16, 19-44, 46-49, 51-54, and 56-57 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear what is meant by “carbide-based” fuel assembly.  For example, it is unclear which part of the fuel assembly includes a carbide.  Is it the fuel composition, outer structure, outer envelope surface, insulation layer, or something else?
The phrase “the insulation layer . . . extends between a first end surface of the first fuel element and a second end surface of the first fuel element” is unclear.  Nowhere does the insulation layer physically go (extend) between the end surfaces of the first fuel element.  If it did it would damage the fuel element.  It is unclear whether Applicant intended to recite “extends parallel to the first fuel element from a first end surface of the first fuel element to an opposite second end surface of the first fuel element”. 
The recitation of “first fuel element” is unclear and confusing.  The claim appears to be incomplete since no other (second) fuel element is recited.  It is suggested that “first fuel element” be changed to “fuel element” in the claims.  It is suggested that the claim 38 preamble recite “wherein the fuel element is a first fuel element”. 
Claim 6
The phrase “a coolant flow volume thorough which a coolant in a form of a propellant gas flows” is unclear.  For example, it is unclear whether “thorough” should be “through”.
Claim 8
It is unclear what constitutes a “high-assay low-enriched uranium”.  The dividing boundary between “high-assay” and not high-assay is unclear and undefined.  The dividing boundary between “low-enriched” and not low-enriched is unclear and undefined.
Claim 25
It is unclear whether the recited range is 60 to 85%, 72-76%, or 78-82%.  The intended use of the term “alternatively” is unclear and confusing. 
Claim 34
It is unclear whether the recited range is 30 to 70% or 40 to 60%.  The intended use of the term “alternatively” is unclear and confusing. 
Claim 42
It is unclear whether the “insulation layer associated with the first fuel element” is 
the same “insulation layer” in claim 1 or a different insulation layer.

Claim 56
The phrase “the nuclear propulsion fission reactor structure” lacks proper antecedent basis. 
Conclusion
For the many reasons noted above, the claims do not allow the public to be sufficiently informed of what would constitute infringement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-16, 19-20, 22-23, 27-28, and 44, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam ("Innovative concept for an ultra-small nuclear thermal rocket utilizing a new moderated reactor", Nuclear Engineering and Technology 47, no. 6 (2015): 678-699).
Claim 1
Nam (cited via IDS) teaches the recited invention.  Particularly note section 3.2.1 (including page 683, paragraph 2) and Figures 2-3.  Nam teaches a fuel assembly outer structure (e.g., outer shroud; Figure 2).  A fuel element (Figure 3) is contained within the fuel assembly outer structure.  An insulation layer is interposed between an inner surface of the outer structure and an outer envelope surface of the fuel element (e.g., cooling channel between the inner surface of the shroud and the outer surface of the moderator block in Figure 2 constitutes an insulating layer; the moderator cooling channel in Figure 3 also constitutes an insulating layer).  The outer structure is formed of a ceramic matrix composite material (e.g., zirconium carbide (ZrC) coated carbon fiber-reinforced carbon (C/C)).  The insulation layer is formed of a refractory ceramic material (e.g., section 3.2.1; the channel is between, and is thus formed by, refractory ceramic materials).  The insulation layer is spaced apart from the outer envelope surface of the first fuel element (e.g., the insulation layer does not contact the outer envelope surface of the first fuel element, and is thus “spaced apart from”).  The insulation layer extends between a first (top) end surface of the fuel element and a second (bottom) end surface of the fuel element (e.g., the insulation layer extends axially within the length of the fuel element).  
The fuel element includes a fuel monolith body (e.g., Figure 3).  The fuel monolith body includes a refractory metal matrix.  Enrichment is above 5% with LEU.  The fuel includes UC—ZrC, or UC—ZrC—NbC (e.g., Table 3).  The refractory ceramic material includes zirconium carbide (e.g., ZrC).  

Claims 1-2, 8, and 24-25, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zabiego (US 2013/0163711).
Zabiego teaches a fuel assembly outer structure (e.g., outer cladding 1).  A fuel element (5) is contained within the outer structure.  An insulation layer (2, 3, 4) is interposed between an inner surface of the outer structure  and an outer envelope surface of the fuel element.  The outer structure is formed of a ceramic matrix composite material (e.g., SiC—SiC composite; [0109]).  The insulation layer is formed of a first refractory ceramic material [0151-0153].  The insulation layer is spaced apart from the outer envelope surface of the fuel element (Figures 1 and 1A; [0186-0187]).  The insulation layer extends between a first (top) end surface of the fuel element and a second (bottom) end surface of the fuel element (Figure 1).  The refractory ceramic material is porous with 60 to 85% [0153].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, and 24-25, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Huebotter (US 3,677,893) in view of Steck (“Liquid Metal Fast Breeder Reactor Design Study”, Final Report. No. WCAP-3251-1. pages 1-27, Westinghouse Electric Corp. Atomic Power Div, Pittsburgh, 1964), O'Rourke (INL/EXT-17-41117, Idaho National Lab, 2017), Iwamoto (JP 2015-25690A), and Yetisir (US 2015/0155060).
Claims 1-5 and 10
Huebotter discloses: a fuel assembly outer structure (12); a fuel element having fuel bodies (11) and an outer envelope surface (fuel claddings); and an insulation layer 
(27, outer side 26; and/or 21).
Huebotter appears to be silent regarding the fuel material used.  Regardless, Steck shows that it is conventional in the art to employ a carbide-based fuel in a nuclear reactor.  For example, note Steck at pages v, 3, 4, and 25.  The carbide-based fuel includes uranium carbide (UC).
Modification of Huebotter to have conventionally included a carbide-based fuel for the benefits thereof, as suggested by Steck, would have been obvious to one of ordinary skill in the art.  

Claims 24-25
Fuel assembly outer structure
O'Rourke shows that it is well known in the art that steel and ceramic are interchangeable materials for structural members in a nuclear reactor (e.g., section 4.2.2).  Thus, O'Rourke shows that it is within the skill level of the artisan to employ Huebotter’s fuel assembly outer structure of a ceramic material. 
Iwamoto shows that it is well known in the art to have a fuel assembly outer structure (e.g., channel box) be formed of a ceramic matrix composite material (e.g., SiC—SiC matrix).  The material provides benefit of a high melting point.  
Modification of Huebotter to have employed the fuel assembly outer structure of a ceramic matrix composite material for the benefit of a high melting point, as suggested by Iwamoto, would have been obvious to one of ordinary skill in the art.


Insulation layer
Yetisir shows that it is well known in the art to provide in a nuclear reactor an insulation layer (216) that is formed of a refractory ceramic material [0129-0130] for the benefit of providing desired heat insulating properties.  Modification of Huebotter to have employed the insulation layer of a refractory ceramic material for the benefits thereof, as suggested by Yetisir, would have been obvious to one of ordinary skill in the art.
The result of the modifications would have been predictable to the skilled artisan.

Claim 21, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claim 20 above, and further in view of Raj (US 10,068,675).
Raj (cited via IDS) shows that it is well known in the art that uranium carbide and uranium nitride can be interchanged (e.g., col. 5, lines 1-8; col. 7, line 55).  Modification of Nam to have employed available uranium nitride fuel, especially when carbide-based fuel is unavailable, as suggested by Raj, would have been obvious to one of ordinary skill in the art.  The modification result would have been predictable to the skilled artisan.

Objection to the Abstract
The Abstract of the disclosure is objected to because it is unclear what the abbreviation NTP represents.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Additional Comment
Despite their indefiniteness (as noted above in the 35 U.S.C. 112(b) rejections), claims 26, 29-43, 46-49, 51-54, and 56-57 (as best understood) have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646